Title: To Thomas Jefferson from Jean Deveze, 16 March 1806
From: Deveze, Jean
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            à Saint aubin pres fontainebleuedepartement de Seine et marne Le 16. mars 1806.
                        
                        il vient de me parvenir un extrait du discours que Votre exellence a prononcé au Congres Le 6. xbre dernier.
                            je ne puis voir Sans un extreme Satisfaction, par ce que vous dites de La fievre jaune, que vous avez adopté ma doctrine
                            Sur cette maladie, telle que je L’ai enseignée et publiée il y a 13 ans dans votre pais, dans un ouvrage intitulé “an
                            enquiry into, and observations upon the causes and effects of the epidemic disease which raged in philadelphia from the
                            month of august till towards the midle of december, 1793. By jean deveze, et et. printed By parent philadelphia 1794.”
                        L’exemplaire de La dissertation que jai L’honneur de vous presenter aujourd hui, ne differe de mon premier
                            ouvrage que par L’ordre Et La methode de La redaction.
                        Vous N’ignerez pas, Monsieur, que lors que La deplorable epidemie de 1793, vos Concitoyeins me nommerent
                            medecin de Lhopital Bush-hill qui fut etabli a philadelphie pour y recevoir uniquement Les individus attacqués de La
                            fievre jaune. en acceptant cette place perilleuse et honnorable, je fis L’abnegation de moi même, et me comptai deja au
                            nombre des victimes que cette cruelle maladie immolait chaque jour, car je La croyais alors tres contagieuse, d’apres
                            L’opinion du college de medecine de philadelphie, opinion generallement adoptée par tous Les medecins Et par Le public,
                            que La terreur avait consterné.
                        m’etant donc devoué à La mort pour Le Salut de vos concitoyeins, Libre des inquiettudes et des craintes dont
                            on ne peut Se deffendre quand on tient à La vie, degagé detout prejugé et detout esprit de Systeme; je me livrai
                            entierement à La recherche de La verité avec c’et esprit philosophique qui peut Seul Surmonter Les degouts et vaincre Les
                            diffiqultés.
                        apres avoir organisé L’hopital, La contagion de La fievre jaune fut L’objet principal de mes recherches. javais deja recuilli, Sur cette matiere, quelques notions Satisfaisantes ches Les malades que j’avais traites en ville,
                            Mais des notions denuées de preuves autentiques et portant Sur de faits isolés, n’etaient pas Suffisantes pour me rassurer
                            Sur un point aussi important, qui pouvait compromettre Le Salut public a L’honneur d’un corps Respectable. aussi cette
                            partie de mes recherches m’occupa d’une maniere toute particuliere. Enfin C’est en voulant connaitre Les degrés et
                            L’intensité de La contagion, que je m’assurai qu’elle n’existait point. des experiences multipliées et des preuves Sans
                            replique ont etabli ce fait d’une maniere Solide.
                        Bientot apres je publiai mes recherches, dans Les quelles on trouve Beaucoup de faits demontrés, dont Les
                            principeaux Sont
                        1°. La fievre jaune na point eté importée dans Les etats unis d’amerique.
                        2°. elle n’est point Contagieuse.
                        3°. elle n’est point mortelle par essence.
                        4°. elle est endemico-epidemique a philadelphie.
                        enfin ayant Bien etudié Les causes de cette maladie je lui reconus une origine domestique, et j’osai predire,
                            alors, qu’elle deviendrait desormais aussi commune dans certain étes que Le Sont Les fluxions de poitrine en certains
                            hivers, et malheureusement ma prediction ne S’est que trop accomplié.
                        apres avoir prescrit Le traitement qui me parait Le plus conforme aux indications de La nature et aux
                            preceptes de L’art, je proposai des moyeins preservatifs, que je divisai en deux classes, ceux qui Sont du ressort du
                            gouvernement, deviendront d’autant plus efficaces qu’ils recevront de votre exellence cette impulsion de Sagesse et d
                            utilité publique, qui caracterisent tous Les actes de votre administration paternelle.
                        tant que ma doctrine à flotté dans L’opinion publique d’une maniere incertaine. J ai cru devoir garder Le
                            Silence; cependant il fut un tems ou Son oubli produisit des malheurs in ouis, alors j’osai m’elever avec chaleur contre
                            Ses détracteurs et repousser avec energie Les menées Sourdes qui en ralentissaient la bienfaisante propagation. Sur
                            d’augmenter Le nombre de mes adversaires, j’osai fronder L’opinion publique. celui qui avait genereusement Sacrifié Son
                            existance pour Le Salut de vos concitoyeins devait etre audessus des considerations humaines. (voyez page 9. de ma
                            dissertation, ma Lettre au gouverneur Mifflin) j’eus encore La Satisfaction de rendre des Services publics. car ma lettre
                            mise dans Les papiers publics, arreta L’effet barbare de La proclamation du gouverneur et elle rassura Les esprits.
                        enfin Le tems et L’experience ayant démontré L’utilité et La bonté de ma doctrine maintenant Surtout que
                            votre exellence vient de lui donner un nouveau lustre en L’adoptant, il y aurait, je pense; de ma part, une modestie mal
                            placée, a vous Laisser ignorer que je crois avoir acquis quelques droits a La Reconnaissance de votre nation, droits d
                            autant mieux fondés que mes principes, une fois adoptés, Sauveront tous Les ans La vie a plusieurs milliers de vos
                            concitoyeins et conserveront à votre pais L’avantage de commercer avec toutes Les nations de La terre, Les quelles
                            auraient indubitablement fermé Leurs ports a vos vaisseaux afin d’eviter L’introduction chez elles d’une maladie
                            Redoutable et d’autant plus Redoutée, que vos propres Medecins L ont depainte comme eminement Contagieuse et de facille
                            importation.
                        je m’adresse a vous Monsieur comme etant Le chef de votre nation. je me Borne a vous faire connaitre mes
                            droits, Laissant a votre Equité et a Votre Sagesse a determiner Si ce Serait une temerité de ma part que de demander à La
                            nation americaine une marque de Sa Bienveillance et de Son estime. quelle que soit L’opinion de votre your exellence,
                            veuillés etre persuadé que ma plus douce recompense Sera d’avoir merité Son estime et La votre. 
                  J’ai L’honneur d etre tres
                            Respectueusement Monsieur Votre tres humble e tres obeissant Serviteur
                        
                            Deveze
                            
                        
                    